 Case 2:20-cv-02229-PKH Document 11            Filed 05/04/21 Page 1 of 1 PageID #: 28




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



PATRICK MICHAEL SNOW                                                          PLAINTIFF

   v.                           CASE NO. 2:20-CV-2229

JACKSON PRYON,
CALED WILSON, AND
BRANDON HICKS                                                              DEFENDANTS


                                       JUDGMENT

        Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITHOUT PREJUDICE.

        IT IS SO ADJUDGED this May 4, 2021.


                                                 /s/P. K. Holmes III
                                                 P.K. HOLMES III
                                                 U.S. DISTRICT JUDGE
